                               Case 1:19-cv-02005-WHP Document 2 Filed 03/04/19 Page 1 of 3
    JS 44CISDNY                                                                            CIVIL COVER SHEET
    REV. 06/01/17
                               The JS-44 civil cover sheet ând the information contained herein neither replace nor supplement the filing and service of pleadings or
                               other papers as required by law, except as prov¡ded by local rules of court. This form, approved by the Judicial Conferente of thã
                               United States in Septembeill974, ¡s required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



    PLAINTIFFS                                                                                             DEFENDANTS
    KAREN POTTS, lndividually and on Behalf of Alt Others Similarly Situated,                              WEIGHT WATCHERS INTERNATIONAL, INC., MINDY GROSSMAN
                                                                                                           NICHOLAS P. HOTCHKIN and ARTAL cROUp S.4.,

    4\T.ISRN^EY-S (FIRM NAME, ADDRESS, AND TELEPHONE                                  NUMBER               ATToRNEYS (rF KNo\ /l.¡)
    Robbins Geller Rudman & Dowd LLP
    58 South Service Road, Suite 200
    Melv¡lle, NewYork 11747;T: (631) 367-7100

    cAUsE oF AcrloN (ctrE rHE u.s. crvrl srArurE            UNDER wHrcH you ARE FtLtNc AND wRtrE A BRTEF sTATEMENT oF                                             cAusq
                                  (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

 SS10(b) and 20(a) of the Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. 5240.1ob-S)

                                                                                                                                                                           JudgePreviouslyAssigned
    Hasthis action,case,orproceeding,oroneessentiallythesamebeenpreviouslyfiledinsDNyatanytime?Nopyesl

    lf yes, was th¡s case Vot.       !               !                               yes
                                           tnvot.            Dismissed. No    f]           !    tf yes, give date                                              & Case No.

    lsrxrslrrnr¡RttnoNAllRBtrRAlroNcAsE? No                            E             Ves   !
    (PLACE AN [x] tN oNE           Box     9NLY)                                   NATURE OF SUIT
                                     TORTS                                                                                                 ACTIONS UNDER STATUTES



 CONTRACT                            PERSONAL INJURY                   PEBSONÂL       II.IJURY FORFEITURE/PENALW                           BANKRUPTCY                           OTHER STATUTES
                                                                       f ] 367 HEALTHCARE/
[ ]110            INSURANCE          [ ] 310 A|RPIANE                  PHARMACEUTICAL PERSONAL , ,,                                                                             [ ]375 FALSE CLATMS
                                                                          juÀiÊi'oiu;ì'Jt\:ì;ñi^'l.1625DRUGRELArED                         |   1422 APPEAL
Í l12o            IUARINE            [ ] 315 AIRPLANE        PRODUCT   iÑ
                                                                                                      sErzuRE oF PRoPERTY                           28 USC 158                  f I 37ô QUr TAM
[ ]130            MILLER ACT                     LIABILITY             r lsls peiõóÑÃi Ñ.runî                                              [   ]423WTHDRAWAL                    [ ] 400 srATE
[]140             NEGOTIABLE         [   ] 320   ASSAULI, LIBÊL &                PRODUCT LIABIL¡TY . .                                                28 USC 157                              REAPPORTIONMENT
                                                                       t I goe ¡sg'ãs-r:oË pïàËöÑÀL f l6s0
                  INSIRUMENT                   SLANDER                                                     orHER
                                                                                                                                                                                      4,10   ANTITRUST
[   1150          RECOVERY OF        [ ] 330 FEDERAL                               INJURY PRODUCT                                                                                     430    BANKS & BANKING
                  OVERPAYMENT &                EMPLOYERS'                          LIABILITY               PROPERW RIGHTS                                                             450    COMMERCE
                  ENFORCEMENI                  LIABILITY                                                                                                                              460    DEPORTATION
                  OF   JUDGMENI      [ ] 340 r\rARrNE                  PERSONAL PROPERTY                       I 820 COPYRTGHTS                                                       470    RACKEIEER INFLU-
[   ]151          MEDICARE ACT       []  345 MARTNE    PRODUCT                                                 ] 830 PATENT                                                                   ENCED & CORRUPT
[ ]152            RECOVERY OF                  LIABILITY               I   J 370 OTHER FRAUD                                                                                                  ORGAN¡ZATION ACT
                                                                                                               I 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
                  DEFAULTED          [ ] 350 ¡roToR vEHrctE            [   ] 371 TRUTH IN LENDING                                                                                         (Rrco)
                  STUDENT LOANS      f I 355 MOTOR VEHTCLE                                                     i 840 TRADEMARK                                                        480 CONSUMER CREDIT
                  (EXCL VETERANS)             PRODUCT LIABILITY                                                                            socrAL sEcuRtw                             490    CABLE/SATELLITE TV
[ ] 153           RECOVERYOF         [ ] 360 OTHER PERSONAL
                  OVERPAYIVENT                INJURY                   [   ] 380 OTHER PERSONAL        LABOR                               [   ]861 HtA(1395ff)                 Ir¿   850 SECURITIES/
                  OF VETERAN'S       [ ] 362 PERSONAL TNJURY -                     PROPERTY DAMAGE                                         [   ] 862 BLACK LUNG (923)                      COMMODITIES/
                  BENEFITS                    MED MALPRACTICE          [   ]385 PROPERTY DAI\¡AGE      [   ] 710 FAIR   LABOR              [   ]863 Dlt /C/DlVvW(405(g))                   EXCHANGE
[ ] 160           STOCKHOLDERS                                                     PRODUCT LIABILITY                SIANDARDSACT I             Is64SSIDTITLEXVI
                  SUITS                                                                                [   1720    LABoR/MGlvr   [             ] 865 Rsl (405(s))
[   190
    ]            OIHER                                                 PRISONER PETITIONS                       RELATIONS
                 CONTRACÎ                                                                                                                                                       [   ] 890 OTHER STATUTORY
                                                                       [ ] 463 ALIEN DETAINEE          I ] 740 RAILWAY LABOR ACT                                                           ACTIONS
f I 195          CONTRACT                                              [   ]510MOTTONSTO                                   MEDICAL         FEDERAL TAX SUITS
                 PRODUCT             ACTIONS UNDER STATUTES                     VACATE SENTENCE            ]
                                                                                                       [ 751 FAIUILY                                                            [   ] 891 AGRICULTURAL ACTS
                                                                                                       LEAVÊ ACT IFMLAI
                 LIABILITY                                                      28UsC2255                                                  [   ] 870 TAXES (U.S. ptaintiff or
[ ] 196 FRANCHTSE                    CIVIL RIGHTS                      [ ] 530 HABEAS CORPUS           [   ] 790 OTHER LABOR                          Defendanr)
                                                                                                                    LTTTGAT|ON [                                                I   I 893 ENVIRONMENTAL
                                                                       [ ] 535 DEATH PENALTY                                                   ] 871 |RS-TH|RD PARTY                         MATÏERS
                                     [ ] 440     OTHER C|VIL RtcHTS    [ ] 540 MANDAMUS & OTHER        [   ]791    EMPLRETTNC                        26USC7609                  [   ] 895 FREEDOM OF
                                                 (Non-Prisoner)                                                     sEcuRtTY ACT (ERtSA)                                                     INFOR¡/ATION ACT
REAL PROPERTY
                                         441 VOTING                                         IMMIGRATION
                                                                                                                                                                                II    s96ARBIÌRAT|ON
I l21o           LAND                    442 EMPLOYIVENT          PRISONER CIVIL RIGHTS                                                                                         []   S99ADMtN|STRAT|VE
                 CONDEI\¡NAIION          443 HOUSING/                                                                                                                               PROCEDURE ACT/REVIEWOR
                                                                                            [ ] 4ô2 NATURALTZAÏON
I l22o           FORECLOSURE                  ACCOMIUODATIONS     I I 550 CtVtL       RTGHTS         APPLTCATTON                                                                    APPEAL OF AGENCY DECISION
I l23o           RENT LEASE &        [ ] 445 AMERTCANS WTH        [ ]555 PRTSON COND|Ì|ON [ 1465 OTHER tMt\¡tcRATjON
                 EJECTMENT                    D¡SABILITIES -      [        ]S60CrVrLDETA|NEE         ACTTONS                                                                        I I 950 CONSTTTUTTONAL¡TY OF
        240      TORlS TO LAND                EMPLOYMENT             CONDITIONS OF CONFINEMENT                                                                                      STATE STATUTES
        245      TORT PRODUCT        [ ]446 AMERTCANSWTH
                 LIABILITY                    DISABILITIES -OTHER
[ ]2s0           ALL OTHER            f I 448 EDUCAI|ON
                 REAL PROPERTY




              Check if demanded in complaint:
                                                                                    DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D-N.Y
              CHECK IF THIS IS ACLASS ACTION                                        AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
 {            UNDER F.R.C.P. 23                                                     IF SO, STATE:

DEMAND                                       OTHER                                  JUDGE                                                             DOCKET          NUMBER_
Check YES only if demanded in complaint
JURYDEMANO:                  trYCS EI¡O                                             NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form lH-32)
                      Case 1:19-cv-02005-WHP Document 2 Filed 03/04/19 Page 2 of 3

 (PLACE   AN   x   IN ONE BoX   ONLV                                          OR|GIN
 Elor¡g¡nar l-l2nemoveorro'                                                                                 n6ffi|,:Hi'" ¡7f;eattooistrict
                                                                             ReopenednSI::tr,:,:1jl:T
                                                    ngRemanded
                                                      -        l--l4Reinstatedor
    Proceeding State                 Court                  from                         (Specify District) -
                                                    -                                                          (Transfened) Magistrate Judge
                        E a. "' part¡es represented         å::fl'""
                                                                                                                   !   $ uuttioistria   Litisation (Direct File)
                        ¡ o åtJ:::'":ne partv
 (PLACE   AN   x   tN oNE BoX   9NLY)                              BAsls oF    JURlsDlcrloN                                    tF DtvlRsrry, tNDtcATE
 n   1 u.s. PLAINÏFF        [   2   U.S.   DEFENDANT    [     3 reoennl QUEST|oN    [4 OrVenSrW                                 CtTtZENSHtp BELOW.
                                                                (u.s. NoT A PARTY)

                                    crTtzENSHtp oF pRtNctpAL PART|ES (FOR DtVERStry CASES ONLy)
         (Place an [X] in one box for Plaintiff and one box for Defendant)

                                PTF        OEF                                         PTF DEF                                                           PTF       DEF
 CITIZEN OF THIS STATE          il1        t11     CITIZEN OR SUBJECT OF A             t   l3l   l3      INCORPORATED and PRINCIPAL PLACE                il5       il5
                                                    FOREIGN COUNTRY                                      OF BUSINESS IN ANOTHER STATE
 CITIZEN OF ANOTHER STATE       l12 l12            INCORPORATED or PRINCIPAL PLACE     t 14114           FOREIGN NATION                                  il6       il6
                                                    OF BUSINESS IN THIS STATE

 pLATNTTFF(S) ADDRESS(ES) AND COUNTy(tES)
KAREN POTTS, 1005 Renfroe Lake Dr., Auburn, GA 30011
(Barrow County)




DEFENDANT(S) ADDRESS(ES) AND COUNTy(tES)


SEE RIDER A attached




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WTH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWNG DEFENDANTS:




                                                                 COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 1g,20 or 21



Check   one:   THIS ACT                          D BE ASSIGNED         TO: N WHITE PLAINS                        E MANHATTAN
DATE    3t4t2019                                                                                 ADMITTED TO PRACTICE IN THIS DISTRICT
                                           OF ATTORNEY OF RECORD
                                                                                                 tlNO
                                                                                                 [r{ YES(DATEADM|TTED         Mo.0i_             y¡ 1995           )
RECEIPT #                                                                                        Attorney Bar Code # SR79S7

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge

Ruby J. Krajick, Clerk of Court by                                Deputy Clerk, DATED       _.
UNTTED STATES D|STR|CT COURT (NEW YORK SOUTHERN)
         Case 1:19-cv-02005-WHP Document 2 Filed 03/04/19 Page 3 of 3



                        RIDER A TO CIVIL COVER SHEET


V/EIGHT WATCHERS INTERNATIONAL, INC.
675 Avenue of the Americas, 6th Floor
New York, NY 10010
(New York County)

Registered Agent:
The Prentice-Hall Corporation System, Inc.
80 State Street
Albany, NY 12207

MINDY GROSSMAN
50 United Nations Plaza, Apt.29A
New York, NY 10017
(New York County)

NICHOLAS P. HOTCHKIN
4 Turtleback Way
Chappaqua, NY 10514
(V/estchester County)

ARTAL GROUP S.A.
HQ:
Valley Park
44, Rue De La Vallee
Luxembourg, N4 L-266I
